Citation Nr: 0837026	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1951 to January 
1955, and from October 1961 to August 1962.  The veteran also 
had periods of active duty for training and inactive duty 
training from June 1955 to August 1961 and from July 1963 to 
December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the RO which 
denied service connection for bilateral defective hearing.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's defective hearing in the right ear is at 
least as likely as not related to exposure to acoustic trauma 
in service.  

3.  The veteran is not shown to have a hearing loss in the 
left ear at present which is related to service.  


CONCLUSIONS OF LAW

1.  Defective hearing of the right ear was incurred in 
service.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.6(a), (c), (d), 3.159, 3.102, 3.303, 3.307, 
3.309, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2007).  

2.  Defective hearing in the left ear was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 101(2), (24), 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6(a), (c), (d), 3.102, 3.159, 3.303, 3.307, 3.309, 4.85, 
4.86, Part 4, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by a VA 
audiologist during the pendency of this appeal.  The veteran 
was also afforded an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  

Such evidence must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  Id.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2007).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Discussion & Analysis

The veteran contends that his current bilateral hearing loss 
was caused by exposure to acoustic trauma from working around 
aircraft engines in service.  

The service treatment records for the veteran's two periods 
of active service from 1951 to 1955 and from October 1961 to 
August 1962, showed no complaints, treatment or diagnosis 
referable to any hearing problems in service.  His enlistment 
examination in February 1951 showed hearing for whispered 
voice was 15/15, bilaterally.  There is no separation 
examination for his first period of service which ended in 
January 1955; however, a commission examination for reserve 
service in September 1956, showed his hearing for whispered 
voice was 15/15, bilaterally.  No audiometric tests were 
conducted for the veteran's first period of active service.  
Audiological findings (as converted to ISO units currently in 
effect) on a subsequent reserve quadrennial examination in 
July 1961 were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
25
LEFT
15
10
10
15
25

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

There is no enlistment examination of record for the 
veteran's second period of service when he was recalled to 
active duty in October 1961.  Audiological findings (as 
converted to ISO units currently in effect) on his separation 
examination in April 1962 were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
20
15
15
-
40
LEFT
20
15
10
-
35

The evidentiary record includes several periodic examinations 
and audiological evaluations for reserve service from June 
1964 to January 1986.  The reports showed no complaints or 
treatment for any hearing problems prior to 1976.  (See March 
1976 Report of Medical History).  In fact, prior to that 
time, the veteran specifically denied any hearing loss or ear 
problems on periodic examinations.  A diagnosis of bilateral 
high frequency hearing loss was first reported on periodic 
examination in September 1981.  

The evidentiary record includes a statement from a private 
physician, dated in December 2004, to the effect that the 
veteran suffered from a significant hearing loss which was 
worsening progressively for at least the previous two years.  
The physician did not provide any diagnostic findings or 
offer any opinion as to the etiology or date of onset of the 
veteran's hearing loss.  

On VA examination in September 2007, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
25
25
60
70
75
LEFT
20
25
60
70
75

The diagnoses included moderate to severe sensorineural 
hearing loss, bilaterally.  The examiner indicated that while 
the veteran's service separation examination (April 1962) 
showed mild hearing loss, bilaterally (35 decibel (db) loss 
in the right ear and 30 db loss in the left ear at 4,000 
hertz), the audiological findings did not satisfy the 
criteria for a hearing loss for VA purposes.  Therefore, he 
opined that it was less likely than not that the veteran's 
hearing loss was caused by or a result of military service.  

The VA audiologist's opinion notwithstanding, the Board notes 
that the audiometric findings on the veteran's separation 
examination in April 1962, when converted to ISO units, 
showed a hearing loss in the right ear at 4,000 hertz for VA 
purposes, but not in the left ear at any threshold.  It would 
appear that the audiologist was unaware of the change in the 
audiometric standards for measuring hearing loss from ASA to 
ISO units by the service department beginning October 31, 
1967 (and by VA beginning June 30, 1966).  Converting the 
audiometric findings from the April 1962 separation 
examination from ASA units to ISO units, the veteran's 
hearing in the right ear was 40 db at 4,000 hertz, and 35 db 
in the left ear.  Applying the converted findings to the 
criteria for hearing loss under 38 C.F.R. § 3.385, shows a 
hearing loss for VA purposes in the right ear, but not in the 
left ear.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the veteran's service medical records do not 
include an enlistment examination for his second period of 
service from October 1961 to August 1962.  However, the 
records do include a reserve service audiological evaluation 
conducted in July 1961, just three months before the veteran 
was recalled to active duty.  The audiological findings on 
that examination, when converted to ISO units did not reflect 
a hearing loss for VA purposes in either ear.  Thus, the 
Board finds it reasonable to assume that the veteran did not 
have a hearing loss in either ear at the time he was recalled 
to active duty in October 1961.  However, audiometric 
findings at that time of his separation examination in August 
1962 showed a hearing loss in the right ear (when converted 
to ISO units), manifested by a 40 db loss at 4,000 hertz.  
The veteran's hearing acuity in the left ear (converted to 
ISO units) was 35 db at 4,000 hertz which, as indicated 
above, does not satisfy the criteria for a hearing loss for 
VA purposes.  Therefore, resolving all reasonable doubt in 
favor of the veteran, the Board finds that service connection 
for defective hearing in the right ear is warranted.  

Concerning the veteran's left ear, the evidence of record 
does not show a hearing loss for VA purposes at anytime 
during the veteran's two periods of active service.  The 
first audiological findings of a hearing loss in the left ear 
for VA purposes was on a July 31, 1965 periodic examination 
for reserve service.  Audiological findings (as converted to 
ISO units currently) on the first periodic reserve 
examinations subsequent to the veteran's April 1962 service 
separation examination were as follows:  

June 1964 Periodic Reserve Examination.



HERTZ



500
1000
2000
3000
4000.
LEFT
10
5
5
10
25



July 31, 1965 Periodic Reserve Examination.



HERTZ



500
1000
2000
3000
4000.
LEFT
10
5
5
20
50

As indicated above, active military service includes active 
duty, any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of INACDUTRA during which 
the individual concerned was disabled from an injury incurred 
in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA is generally full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).  INACDUTRA is generally Reserve duty other than 
full-time duty.  38 C.F.R. § 3.6(d).  

In this regard, the service department records showed that 
the veteran was on ACDUTRA from July 10th to July 24th 1965, 
but that he was not on active duty status of any kind at the 
time of the periodic examination on July 31, 1965.  In fact, 
the service records do not show any other service, active or 
reserve (ACDUTRA or INACDUTRA) in 1965.  

As the veteran was not shown to have a hearing loss in the 
left ear for VA purposes at any time during a period of 
active service, ACDUTRA or INACDUTRA, service connection for 
defective hearing in the left ear is denied.  The Board notes 
that while it appears that the VA audiologist in May 2005, 
was not aware of the change in audiometric standards for 
measuring a hearing loss, his analysis of the evidence, with 
respect to the left ear, is not affected by his lack of 
knowledge of the revised standards.  That is, the audiometric 
findings for the left ear on the veteran's separation 
examination in April 1962, when converted to ISO units, did 
not satisfy the criteria for hearing loss for VA purposes.  
Since the converted findings for the left ear were equivalent 
to the unconverted findings for the right ear, vis-à-vis 35 
decibels at 4,000 hertz, the audiologist's assessment that 
the findings did not satisfy the criteria for hearing loss in 
the right ear for VA purposes was an accurate statement of 
fact when applied to the converted findings for the left ear.  
Therefore, the Board finds that no useful purpose would be 
served by remanding the appeal for another medical opinion.  


ORDER

Service connection for defective hearing in the right ear is 
granted.  

Service connection for defective hearing in the left ear is 
denied.  




		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


